Citation Nr: 0929729	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  06-04 328	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to higher initial ratings for lumbar spine 
degenerative joint disease and disc disease at L4-5, rated at 
zero percent from February 1, 2005, to January 15, 2009, and 
at 20 percent from January 15, 2009.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1985 to 
January 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which awarded service connection for lumbar 
spine degenerative joint disease and disc disease at L4-5 and 
assigned a zero percent rating, effective from February 1, 
2005.  A 20 percent rating was later assigned by an April 
2009 rating decision entered by the Detroit, Michigan RO; the 
award was made effective from the date of a VA examination 
conducted on January 15, 2009.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a Veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  As noted above, the Veteran was awarded a 20 
percent rating from January 15, 2009.  The Veteran has not 
suggested that this higher evaluation would satisfy her 
appeal for a higher evaluation of her disability.  Therefore 
the Board concludes that the issue of entitlement to higher 
initial ratings for lumbar spine degenerative joint disease 
and disc disease at L4-5 remains before the Board.  

(A claim for a higher initial rating for a right knee 
disability was also addressed in a statement of the case by 
the RO, but the Veteran limited her appeal to the claim for a 
higher rating for her back disability.)




FINDINGS OF FACT

1.  Prior to January 15, 2009, the Veteran's service-
connected lumbar spine disability was manifested by 
disability that equates to no worse than normal thoracolumbar 
spine motion.

2.  Since January 15, 2009, the Veteran's service-connected 
lumbar spine disability has been manifested by disability 
tantamount to forward flexion of the lumbar spine limited to 
40 degrees or combined motion limited to 120 degrees.


CONCLUSION OF LAW

The criteria for higher initial ratings for lumbar spine 
degenerative joint disease and disc disease at L4-5 have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a 
Diagnostic Codes 5237, 5242, 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2004, before the AOJ's initial adjudication of the claim, and 
again in March 2009.  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised her of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The March 2009 notification included the 
criteria for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured examinations in furtherance of her 
claim.  VA has no duty to inform or assist that was unmet.

VA examinations with respect to the rating issue on appeal 
were obtained in January 2005 and January 2009.  38 U.S.C.A. 
§ 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a medical opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the VA examinations obtained for compensation 
purposes were adequate for the issue on appeal.  The January 
2009 examination was predicated on consideration of the 
medical records in the claims file.  It considered all of the 
pertinent evidence of record, to include the Veteran's post-
service treatment records and the statements of the 
appellant, and provided the medical information necessary to 
apply the appropriate rating criteria.  While the January 
2005 examination does not indicate review of the Veteran's 
records, it considered the statements of the appellant, and 
provided the medical information necessary to apply the 
appropriate rating criteria.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the rating issue on 
appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran contends that she is entitled to higher initial 
ratings for her service-connected lumbar spine disability.  
She contends that she must limit her activities because of 
her back condition.  The Veteran contends that she cannot 
maintain one position for very long and that she cannot sit 
for more than 20 minutes without adjusting her position or 
standing.  She also contends that standing for more than 45 
minutes to an hour increases her pain.  She contends that she 
has spasms and localized tenderness.  The Veteran further 
contends that she had a sensation for two days running from 
her right buttock to her knee, which she thought could be 
sciatica related to her back.  She contends that her back 
pain impairs her sleep every night.

The Veteran was afforded a VA examination in January 2005.  
She reported a constant localized pain that was crushing and 
aching in nature.  The level was reported to be eight on a 
scale of one to ten (8/10).  The pain could be elicited by 
physical activity.  She could function with medication.  She 
reported that her condition did not cause incapacitation.  
Functional impairments were reported to be sleeping and 
standing.  The condition did not result in any time lost from 
work.  On examination, her posture and gait were within 
normal limits.  There were no complaints of radiating pain on 
movement.  Muscle spasm was absent.  There was no tenderness 
noted.  Straight leg raises were negative bilaterally.  The 
range of motion was flexion to 90 degrees; extension to 30 
degrees; lateral flexion to 30 degrees bilaterally; and 
rotation to 30 degrees bilaterally.  The examiner reported 
that range of motion was not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use.  There was no ankylosis of the spine or signs 
of intervertebral disc syndrome (IVDS) with chronic and 
permanent nerve root involvement.  Peripheral nerve 
examination was within normal limits.  Motor and sensory 
functions were within normal limits.  Lower extremity 
reflexes revealed knee jerk 2+ bilaterally and ankle jerk 2+ 
bilaterally.  

VA treatment records dated in September 2005 and December 
2006 show complaints of pain.  The September 2005 record 
shows that the Veteran had limited flexion, although the 
degrees of motion were not reported.

The Veteran was afforded a second VA examination in January 
2009.  Her claims file was reviewed.  She reported a painful 
lower back with the intensity of 2-3/10.  The pain was 
constant and made it difficult for her to stand and walk for 
long distances.  Sometimes her back felt stiff.  Repetitive 
motion increased the pain without any additional loss of 
motion.  Activities of daily living were limited, and her 
work was affected.  She did not use a back brace or cane.  
There was no history of acute episode of excruciating low 
back pain during the last 12 months and there was no 
radiation of pain.  She reported that her condition had not 
changed as far as the back was concerned.  On examination, 
her posture was good and there was normal heel-toe gait.  She 
had a normal lumbar lordosis.  Muscle tone was good without 
any spasm and there was no scoliosis.  She complained of pain 
near the mid-lumbar area.  Range of motion studies revealed 
flexion to 40 degrees with pain at the end of motion; 
extension to 10 degrees with pain at the end of motion; 
lateral flexion to 20 degrees bilaterally with pain; and 
rotation to 15 degrees bilaterally with pain.  There was no 
additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance on repetitive use.  Both lower 
limbs were negative for any neurological deficiency and the 
straight leg raising was 70 degrees with negative Lasague 
test.  There was minimal impairment of daily occupation 
activities due to her service-connected complaints.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects her ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2008).  Here, 
as noted in the examination reports detailed above, the 
effects of pain on use, functional loss, and incoordination 
were taken into account in assessing the range of motion of 
the Veteran's lumbar spine.  

As noted above, the Court has indicated that a distinction 
must be made between a Veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the Veteran's lumbar 
spine claim as it was staged by the RO, that is, from the 
date service connection was established to January 15, 2009, 
when the rating was increased by the RO, and since January 
15, 2009. 

A General Rating Formula for disabilities of the spine is for 
use with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Under the new 
General Rating Formula, a 10 percent evaluation is for 
application with forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is for application with forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is for application with forward 
flexion of the thoracolumbar spine of 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  

Here, the medical evidence shows that prior to January 15, 
2009, the Veteran had forward flexion of 90 degrees, and a 
combined range of motion of 240 degrees, which is normal for 
VA evaluation purposes.  See 38 C.F.R. § 4.71a.  The Board 
acknowledges that the September 2005 VA treatment record 
shows limitation of motion, but the record did not specify 
the Veteran's range of motion in degrees.  Additionally, the 
evidence does not show muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  

Additionally, although the Veteran has a disc problem at L4-
5, and has reported experiencing a sciatic-like sensation for 
several days, there was no indication prior to January 15, 
2009, that the Veteran had any compensable symptoms of disc 
disease.  In fact, the 2005 VA examiner specifically noted 
that there were no signs of intervertebral disc syndrome with 
chronic and permanent nerve root involvement.  Even the 
Veteran reported at the 2005 examination that she had 
experienced no incapacitation.  (A rating under Diagnostic 
Code 5243 for disc syndrome requires incapacitating 
episodes-for a 10 percent rating, episodes of at least one 
week but less than 2 weeks during a 12-month period, and for 
a 20 percent rating, episodes of at least 2 weeks duration 
but less than 4 weeks during a 12-month period.  38 C.F.R. 
§ 4.71a.  An incapacitating episode is a period of acute 
signs and symptoms that require bed rest prescribed by a 
physician and treatment by a physician.  Id.)  Additionally, 
the peripheral nerve examination was within normal limits, so 
no separate rating may be assigned for neurologic impairment 
due to disc syndrome.  (The General Rating Formula for 
Disease and Injuries of the Spine allows for the rating of 
associated objective neurologic abnormalities separately.  
38 C.F.R. § 4.71a.)

Although the Veteran reported pain that occurred constantly, 
she was able to function with medication, and the 2005 
examiner did not conclude that the functional limitation 
caused by pain equated to any greater limitation of motion.  
Indeed, the examiner specifically opined that there was no 
additional limitation caused by pain, fatigue, weakness, lack 
of endurance, or incoordination after repetitive use.  
Consequently, absent a showing of disability tantamount to 
greater limitation of motion or a showing of neurologic 
impairment that may be rated separately, and without the 
presence of incapacitating episodes due to disc syndrome, the 
Board finds that a rating greater than the assigned zero 
percent rating is not warranted prior to January 15, 2009.  

From January 15, 2009, the evidence shows that the Veteran 
had forward flexion limited to 40 degrees and a combined 
range of 120 degrees.  As such, a 20 percent rating is 
warranted from that date.  38 C.F.R. § 4.71a.  The Board 
finds that a rating higher than 20 percent is not warranted 
under the general formula for rating the spine as the 
evidence does not show forward flexion of the thoracolumbar 
spine of 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  As with the earlier examination, 
this examiner specifically noted that there was no additional 
limitation of motion due to functional debility such as pain.  
Additionally, there was no radiation of pain or other 
neurologic disability noted.  The examiner specifically 
reported that there had been no acute episode of pain and 
that there was no neurological deficiency in the lower 
extremities on examination.  Consequently, a higher rating 
under Diagnostic Code 5243 or a separate rating for 
neurologic deficits is not warranted.  The preponderance of 
the evidence is against the claim for a higher rating since 
January 15, 2009.  

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that the lumbar spine 
disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that the Veteran's lumbar spine 
disability has, at least since January 2009, had an adverse 
effect on employability, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2008).  
In this case, the very problems reported by the Veteran are 
specifically contemplated by the criteria discussed above, 
including her problems with pain and the effect on her daily 
life.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to higher initial ratings for lumbar spine 
degenerative joint disease and disc disease at L4-5 is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


